 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                              DISTRICT OF NEVADA
10

11       COREY JOHNSON,                                           Case No. 2:21-cv-00219-GMN-BNW
12                           Petitioner,                          ORDER
13             v.
14       CALVIN JOHNSON, et al.
15                           Respondents.
16

17            This is a habeas corpus matter under 28 U.S.C. § 2254. The court directed petitioner

18   Corey Johnson to show cause why the court should not dismiss this action for his failure to

19   exhaust his state-court remedies. ECF No. 5. Johnson has filed a petition to show cause why

20   court should not dismiss action. ECF No. 8. Johnson also has filed a petition for expeditious

21   judicial review. ECF No. 9. The court finds that Johnson has not shown good cause, and the

22   court dismisses the action. The court also denies the petition for expeditious judicial review.

23            As the court noted before, the Nevada Supreme Court has not yet had the opportunity to

24   rule on Johnson's claims. ECF No. 5 at 2. Johnson's appeal still is pending in the Nevada

25   Supreme Court, Case No. 82600.1 Johnson has not yet exhausted his state-court remedies, and

26   the court cannot consider his claims. See 28 U.S.C. § 2254(b).

27   1
       http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=61087 (report generated May 18, 2021). The appeal
     still is in its preliminary stages. Johnson filed an informal brief on April 23, 2021, two days after this court entered
28   its order to show cause.
                                                                  1
 1           Johnson does not address the failure to exhaust. Instead, he argues that, in his state-court
 2   proceedings, the respondents filed false documents and the state district court denied his petition
 3   without an evidentiary hearing. He also argues the merits of his petition. However, the point of
 4   the exhaustion requirement of 28 U.S.C. § 2254(b) is to allow the state courts to correct any
 5   errors before Johnson turns to the federal courts. None of his arguments excuse the exhaustion
 6   requirement. Consequently, the court will dismiss the action.
 7           Despite its title, the petition for expeditious judicial review (ECF No. 9) is an argument on
 8   the merits of Johnson's claims. The court denies this petition because Johnson's claims are not
 9   exhausted.
10           Reasonable jurists would not find the court's conclusion to be debatable or wrong, and the
11   court will not issue a certificate of appealability.
12           IT THEREFORE IS ORDERED that the petition to show cause why court should not
13   dismiss action (ECF No. 8) is DENIED.
14           IT FURTHER IS ORDERED that the petition for expeditious judicial review (ECF No. 9)
15   is DENIED.
16           IT FURTHER IS ORDERED that this action is DISMISSED without prejudice for
17   petitioner's failure to exhaust his state-court remedies. The clerk of the court is directed to enter
18   judgment accordingly and to close this action.
19           IT FURTHER IS ORDERED that a certificate of appealability will not issue.
20           DATED: May 19, 2021
21                                                                  ______________________________
                                                                    GLORIA M. NAVARRO
22                                                                  United States District Judge
23

24

25

26

27

28
                                                            2
